June 11, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   RALEIGH LENARD JORDAN, Appellant

NO. 14-12-00114-CV                          V.

                      LISA SHERICE JORDAN, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Lisa Sherice
Jordan, signed October 26, 2011, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Lisa Sherice Jordan.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.